DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/15/20.
The amendment filed 10/15/20 affects the application 16/063,608 as follows:
1.      Claims 1, 3, 9 have been amended. Claims 2 and 4 have been canceled. 
The rejections of the office action mailed 04/17/20 have been modified as necessitated by Applicant’s amendment. Claims 1, 3, 5-13, the invention of Group I are prosecuted by the examiner. Claims 14-15 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1, 3, 5-13 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sloan-Kettering (WO 2015/184451 A1) in view of Danishefsky et al. (US 7,645,454 B2).
Claim 1 is drawn to a compound of given formula (I).
Sloan-Kettering discloses a compound similar to the compound of formula (I), as shown (formula 2 or 7 or formula 19 [SQS-1-11-5-18]; paragraphs [0159]-[0160], [0180]-[0181]), where the stereo-chemical configuration of the compound is as shown (the stereo-chemical 
configuration of the trisaccahride moiety in the compound is as shown; paragraphs [0159]-[0160]) wherein W is CHO (the CHO moiety is attached to the C4 carbon atom of the saponin core; paragraphs [0159]-[0160]); wherein each occurrence of Rp is independently hydrogen or ORx (eight hydroxy groups, as shown, are attached to the trisaccharide moiety linked to the C3 carbon atom of the saponin core; paragraphs [0159]-[0160]); Rx is hydrogen (the hydrogen atoms are in the eight hydroxy groups attached to the trisaccharide moiety in the compound; paragraphs [0159]-[0160]); Rx' is not chosen (W is CHO, Rx' is not chosen; paragraphs [0159]-[0160]); Ry is not chosen (W is CHO, Ry is not chosen; paragraphs [0159]-[0160]); wherein the bond is the double bond (the double bond is between C12 and C13 carbon atoms of the saponin core of the compound; paragraphs [0159]-[0160]); V is ORx (the hydroxy group is attached to the Cl6 carbon atom of the saponin core of the compound, as shown; paragraphs [0159]-[0160]); wherein X has the structure of (-A-B-D-E-), wherein A is C(O), B is O and D and E are absent (the C(O)-O- group where A is C(O) and B is O, links the trisaccharide moiety to the Cl7 carbon atom of the saponin core of the compound; paragraphs [0159]-[0160]), with the proviso that at least one of A, B, D and E is present at any time (the C(O)-O- group where A is C(O) and B is O, links the trisaccharide moiety to the C17 carbon atom of the saponin core of the compound; paragraphs [0159]-[0160]); wherein Z comprises a carbohydrate domain having the structure as shown (the sugar moiety, as shown, is attached to the Cl 7 carbon atom of the saponin core through the ester bond; paragraphs [0159]-[0160]), where the stereo-chemical 
Y in the compound of formula (I) can be –NH- (see pages 24-25, [0075]).
Sloan-Kettering does not disclose the compound where the oxygen atom of the ester bond is replaced with the sulfur atom. 
However, Danishefsky et al. disclose the compound where the oxygen atom of the ester bond is replaced with the sulfur atom (formula 16 in scheme 4, where the oxygen atom of the ester bond is replaced with the sulfur atom; column 53, lines 20-55; column 54, lines 20-55). 

One having ordinary skill in the art would have been motivated, to have modified the compound, as previously disclosed by Sloan-Kettering, in order to have provided for the compound where the oxygen atom of the ester bond is replaced with the sulfur atom, as previously disclosed by Danishefsky et al., to introduce the sulfur atom in the compound to adjust the pharmaceutical properties of the vaccine comprising the compound (Sloan-Kettering; abstract). Further, provided that in Sloan-Kettering and Danishefsky et al. both disclose the use of the compounds comprising modified alkyl esters (Sloan-Kettering; paragraphs [0159]-[0160]) (Danishefsky et al.; column 53, lines 20-55; column 54, lines 20-55) to prepare the compositions for preparation of cancer vaccines (Sloan-Kettering; paragraph [0097]) (Danishefsky et al.; column 82, lines 25-30), the modification to Sloan-Kettering's structure, of providing for the 

Regarding claim 6 is obvious since, Sloans -Kettering further discloses wherein G is hydrogen (G is hydrogen in the formula 19 [SQS-1-11-5-18]; paragraphs [0180]-[0181]). 
Regarding claim 7, claim 7 is obvious since Sloan-Kettering further discloses wherein G is the moiety (VI), as shown (the trisaccharide moiety, as shown, is linked to the C3 carbon atom of the saponin core of the compound 2 through the ether bond; paragraphs [0159]-[0160]), where the stereo-chemical configuration of the formula VI is as shown (the stereo-chemical configuration of the trisaccaharide moiety in the compound is as shown; paragraphs [0159]-[0160]).
Regarding claim 10, Sloan-Kettering further discloses wherein G is the moiety (VI), as shown (the trisaccharide moiety, as shown, is linked to the C3 carbon atom of the saponin core of the compound 2 through the ether bond; paragraphs [0159]-[0160]), where the stereo-chemical configuration of the formula VI is as shown (the stereo-chemical configuration
 of the trisaccahride moiety in the compound is as shown; paragraphs [0159]-[0160]), and wherein Z is the formula similar to the formula (C6), as shown (the modified trisaccahride moiety is attached to the C17 carbon atom of the saponin core through the ester bond; 
paragraphs [0159]-[0160]), and in a separate embodiment Sloan-Kettering further discloses the formula (C6) where the amino group attached to the C4 carbon atom of the pyranose moiety of the compound, is unprotected (formula, the amino group attached to the CD4 carbon atom of the pyranose moiety of the compound, is unprotected in the compound in the compound (104); paragraph [0080]). 

One having ordinary skill in the art would have been motivated, to have modified the compound, as previously disclosed by Sloan-Kettering, in order to have provided for the formula (C6) where the amino group attached to the C4 carbon atom of the pyranose moiety of the compound is unprotected, as previously disclosed by Sloan-Kettering in a separate embodiment (paragraph [0080]), to remove the protective moiety from the hydrophilic amino group, thus increasing the solubility of the compound, and therefore, bioavailability as the part of the vaccine (abstract).
Regarding claim 11, claim 11 is obvious since Sloan-Kettering further discloses wherein G is the formula (VI), as shown (the trisaccharide moiety, as shown, is linked to the C3 carbon atom of the saponin core of the compound 7 through the ether bond; paragraphs [0159]-[0160]), where the stereo-chemical configuration of the formula VI is as shown (the stereo-chemical configuration of the trisaccahride moiety in the compound 7 is as shown; paragraphs [0159]-[0160]) wherein Z is the moiety, as shown (the modified trisaccahride moiety is attached to the C17 carbon atom of the saponin core of the compound 7; paragraphs [0159]-[0160]) wherein Rr is the second moiety wherein X'" is SnMe3 (the para-Me3SnPhen-C(O)- moiety is attached to the -NHC5H10C(O)NH- group of the compound 7; paragraphs [0159]-[0160]).
.

Claims 9, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sloan-Kettering, as applied in claim 1 above and further in view of Johannsen et al. (US 2005/0026982 A1) as evidenced by the publication entitled "Rosacea: A Cutaneous Marker of Helicobacter pylori Infection? Results of a Pilot Study" by Diaz et al; of record.
Regarding claim 9, Sloan-Kettering further discloses wherein the compound is similar to the compound (6) on page 125, as shown (formula 2; paragraphs [0159]-[0160]), and in a separate embodiment Sloan-Kettering further discloses the compound where the C1 carbon atom of the pyranose moiety attached to the C17 carbon atom of the saponin core, is in alpha stereo-chemical configuration (formula 12, the C1 carbon atom of the pyranose moiety attached to the C17 carbon atom of the saponin core, is in alpha stereo-chemical configuration; paragraphs [0165]-[0166]). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by Sloan-Kettering, in order to have provided for the compound where the C1 carbon atom of the pyranose moiety attached to the C17 carbon atom of the saponin core, is in alpha stereo-chemical configuration, as previously disclosed by Sloan-Kettering in a separate embodiment (paragraphs 
Sloan-Kettering does not disclose the compound where the pentylamine moiety is replaced with the decanecarboxylate moiety.
However, Johannsen et al. disclose the compound where the pentylamine moiety is replaced with the decanecarboxylate moiety (the moiety X in the compound, is the 1, 10-decanedicarboxylic acid; paragraphs [0018]-[0019]). 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by Sloan-Kettering, in order to have provided for the compound where the pentylamine moiety is replaced with the decanecarboxylate moiety, as previously disclosed by Johannsen (Johannsen et al.; paragraphs [0018]-[0019]), to increase the length of the alkyl residue of the compound to adjust the pharmaceutical properties of the vaccine comprising the compound (Sloan-Kettering; abstract). Further, provided that in Sloan-Kettering and Johannsen et al. both disclose the use of the compounds modified with the bivalent alkyl derivatives, where the bivalent alkyl derivatives comprise the hydrophilic groups at the terminal positions of the alkyl chain (Sloan-Kettering; paragraphs [0159]-[0160]) (Johannsen et al.; paragraphs [0018]-[0019]), and where the compounds are designed to treat the infection related conditions (Sloan-Kettering; method of treating infectious disease; paragraph [0106]) (Johannsen; composition for treating rosacea; abstract) (as evidenced by Diaz et al. an association between the severity of rosacea and the presence of Helicobacter pylori infection was found; abstract), the modification to Sloan-Kettering's structure, of providing for the compound where the pentylamine moiety is replaced with the decanecarboxylate moiety, would have required only routine skill in the art.

It should be noted that claim 8 is also encompassed by this rejection since the claim is also drawn to said compound with said carboxylate moiety.
Also, regarding claim 13, it should be noted that it is obvious to prepare a pharmaceutical composition, comprising: the compound; an immunologically effective amount of an antigen; and a pharmaceutically acceptable excipient such as to use it in a vaccine.


Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5-13 have been considered but are not found convincing.
The Applicant argues that Sloan-Kettering, taken alone or in combination with Danishefsky or Johannsen fails to teach or suggest the subject matter recited in amended independent claim 1, and the claims which depend therefrom, for at least the reasons provided herein below.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the compound, as previously disclosed by Sloan-Kettering, in order to have provided for the compound where the oxygen atom of the ester bond is replaced with the sulfur atom, as previously disclosed by Danishefsky et al., to introduce the sulfur atom in the compound to adjust the pharmaceutical properties of the vaccine comprising the compound (Sloan-Kettering; abstract). Further, provided that in Sloan-Kettering and Danishefsky et al. both disclose the use of the compounds comprising modified alkyl esters (Sloan-Kettering; paragraphs [0159]-[0160]) (Danishefsky et al.; column 53, lines 20-55; column 54, lines 20-55) to prepare the compositions for preparation of cancer vaccines (Sloan-Kettering; paragraph [0097]) (Danishefsky et al.; column 82, lines 25-30), the modification to Sloan-Kettering's structure, of providing for the compound where the oxygen atom of the ester bond is replaced with the sulfur atom, would have required only routine skill in the art.  Also, one having ordinary skill in the art would have been motivated, to have modified the compound, as previously disclosed by Sloan-Kettering, in order to have provided for the compound where the pentylamine moiety is replaced with the decanecarboxylate moiety, as previously disclosed by Johannsen (Johannsen et al.; paragraphs [0018]-[0019]), to increase the length of the alkyl 
The Applicant argues that the ’451 Publication fails to teach or suggest at least the recitation of amended independent claim 1, i.e., the recited X-Z moiety. It is further respectfully asserted that at least these deficiencies of ’451 Publication are not cured by Danishefsky or Johannsen, and the Examiner does not contend that they do. 
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the compound, as previously disclosed by Sloan-Kettering, in order to have provided for the compound where the oxygen atom of the ester bond is replaced with the sulfur atom, as previously disclosed by Danishefsky et al., to introduce the sulfur atom in the compound to adjust the pharmaceutical properties of the vaccine comprising the compound (Sloan-Kettering; abstract). Further, provided that in Sloan-Kettering and Danishefsky et al. both disclose the use of the compounds comprising modified alkyl esters (Sloan-Kettering; paragraphs [0159]-[0160]) (Danishefsky et al.; column 53, lines 20-55; column 
	Also, it should be noted that bioisosterism, especially the replacement of the divalent bioisostere oxygen (O) with the divalent bioisostere sulfur (S) (or vice versa) in a particular compound or agent to create a new molecule with similar biological properties to the parent compound is well-known in the art. And also, the conventionally well-known bioisosterism represents an approach used by the medicinal chemist for the rational modification of lead compounds into safer and more clinically effective agents. Thus, it is obvious and routine in the art, and especially based on Sloan-Kettering and Danishefsky et al. to modify Sloan-Kettering's structure or compound by replacing the oxygen atom of the ester bond with the sulfur atom such as to produce a new molecule with similar biological properties or that is safer and/or that is more clinically effective.  In fact, the Examiner directs Applicant’s attention to Exhibit A (attached) which disclose bioisosterism including the divalent bioisostere oxygen (O) and the divalent bioisostere sulfur (S) (or vice versa), and also the replacement of the divalent bioisostere sulfur (S) with the divalent bioisostere oxygen (O) (see as example, page 3155, right col., last paragraph to page 3156, left col., 1st two paragraphs including table 19; see also page 3158, right col., Table 25).  
Furthermore, Johannsen et al. disclose the compound where the pentylamine moiety is replaced with the decanecarboxylate moiety (the moiety X in the compound, is the 1, 10-decanedicarboxylic acid; paragraphs [0018]-[0019]).  Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623